                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

VEGGIFRUIT, INC.

                               Plaintiff,                        Case No. 4:20-cv-00189

               - against -

BELLA FRESH HOUSTON, LLC, BELLA FRESH
PHOENIX, LLC, BELLA FRESH, LLC, and LAVA
HOLDINGS, LLC,

                               Defendants.
                                                             /

   UNOPPOSED MOTION TO EXTEND THE CLAIMS PROCEDURE DEADLINES
                          THIRTY DAYS

       Plaintiff Veggifruit, Inc. (“Veggifruit”), by and through undersigned counsel, moves this

Honorable Court for a short, thirty (30) day extension of the deadlines set forth in the Agreed

Injunction Order and Order Establishing PACA Trust Claims procedure and Granting Related Relief

(the “Order”) (Docket No. 38). In support hereof, Plaintiff states the following:

                                            BACKGROUND

       On February 5, 2020, the Bella Entities stopped operating.

       On February 19, 2020, this Court entered the Order authorizing counsel for Plaintiff to collect

and hold the accounts receivable of the Bella Entities in trust for the eventual distribution to the

qualified PACA trust beneficiaries of the Bella Entities. The Order also set deadlines to issue notices

and complete various tasks relating to the PACA claims procedure. The Order also required the Bella

Entities to provide updated lists of the accounts receivable and accounts payable of the entities, and

access to the “business books and records . . . including . . . all invoices, credit memos, accounts




                                                 -1-
receivable ledgers, insurance policies, inventory lists, accounts payable lists, customer, lists, and

vendor invoices.”

       This information is necessary to ensure all of the Bella Entities’ creditors are notified of the

PACA claims procedure and to ensure that Plaintiff maximizes its recovery of the accounts receivable.

The information is stored on the Bella Entities’ computer servers located at the Phoenix and Houston

warehouses. The Bella Entities used three (3) software packages to track their finances, including the

accounts payable, accounts receivable, and invoicing: Quick Books, Produce Magic, and CBS, which

is a subscription-based software for tracking production and invoices.

       Working with counsel for Andrew Ruggiero, counsel for Plaintiff identified a former

employee who is willing to help counsel for Plaintiff obtain the information from the various

computer programs, including a current list of the outstanding accounts payables/creditors of the Bella

Entities so that all of creditors of the Bella Entities receive notice of the PACA Claims Procedure.

       Counsel for Plaintiff intends to file a separate motion for authority to retain the services of the

former employee within the week.

       Counsel for Plaintiff also is working with counsel for the secured lender to restore power to

the Houston and Phoenix warehouses where the servers are located so that they can be accessed

remotely.

       To ensure that there is sufficient time to access the system, review the records, and prepare

the notices, Plaintiff respectfully requests a 30-day extension to all of the deadlines related to the

PACA Claims procedure as follows:

//

//

//




                                                  -2-
//

//

             Task                         Current Deadline               Proposed, New Deadline
 Plaintiff’s Counsel to Issue              March 1, 2020                     March 31, 2020
 Notice of Deadlines
 Deadline to Intervene & File               April 15, 2020                      May 15, 2020
 PACA Proof of Claim
 Deadline for Objections to                  May 15, 2020                       June 15, 2020
 Claims
 Deadline for Responses to                   June 10, 2020                      July 10, 2020
 Claims Objections
 Deadline to File PACA Trust                 June 30, 2020                      July 31, 2020
 Chart
 Deadline to File Objections to              July 7, 2020                      August 7, 2020
 PACA Trust Chart
 Deadline      for     Interim               July 31, 2020                    August 31, 2020
 Distribution from PACA
 Trust Account


        Plaintiff respectfully submits that the brief extension is necessary to ensure that all potential

parties-in-interest are notified.

        Counsel for Plaintiff has discussed this proposed extension with counsel for Intervening

Plaintiffs Andrew Smith Company, LLC, C&E Farms, Inc., Greenfield Fresh, Uesugi Farms, Inc.,

Froerer Farms, Inc. dba Owyhee Produce, Irigoyen Farms, Inc., and L.A. Specialty Produce Co., Inc.

dba Vesta Foodservice, and counsel for secured lender Capital Equipment Solutions, LLC, who do

not oppose this request.

        WHEREFORE, Plaintiff respectfully requests entry of an Order extending the deadlines

related to the PACA Claims Procedure, as set forth above.




                                                  -3-
Dated: March 4, 2020.
                        Respectfully submitted,

                        WALKER WILCOX MATOUSEK, LLP

                        /s/ Tony L. Draper
                        Tony L. Draper, Esq.
                        Texas State Bar No. 00798156
                        1001 McKinney, Suite 2000
                        Houston, Texas 77002
                        Telephone: (713) 343-6556
                        Facsimile: (713) 343-6571
                        tdraper@wwmlawyers.com

                        and

                        McCARRON & DIESS
                        Blake A. Surbey, Esq.
                        4530 Wisconsin Avenue, NW
                        Suite 301
                        Washington, D.C. 20016
                        (202) 364-0400
                        (202) 364-2731/ fax
                        bsurbey@mccarronlaw.com
                        Pro Hac Vice

                        Attorneys for Plaintiff




                         -4-
                                     Certificate of Service

         I certify that on this 4th day of March, 2020, copy of the foregoing Motion and Proposed
Order was served on the below companies and/or their counsel of record via first-class mail and,
if listed below, email.

June Monroe, Esq.                                Suite 2500
RYNN & JANOWSKY, LLP                             Houston, Texas, 77002
2603 Main Street, Suite 1250                     Tye.hancock@tklaw.com
Irvine, CA 92614
Telephone: (949) 752-2911                        Attorneys for Landlord of Houston Facility,
Facsimile: (949) 752-0953                        CICF II - TX2MO2-MO4
june@rjlaw.com
                                                 Steve DeFalco, Esq.
Jessie Lopez, Esq                                Steve Nurenberg, Esq.
Nicondra Chargois-Allen, Esq.                    Meuers Law Firm
DAVIDSON TROILO REAM & GARZA, PC                 5395 Park Central Court
601 NW Loop 410, Suite 100                       Naples, FL 34109
San Antonio, Texas 78216                         sdefalco@meuerslawfirm.com
jlopez@dtrglaw.com                               snurenberg@meuerslawfirm.com
nallen@dtrglaw.com
                                                 Attorneys for Tanita Produce Company, Inc.
Attorneys for Proposed Intervener Plaintiffs     and Monterey Mushrooms, Inc.
                                                 Jason R. Klinowski, Esq.
Philip R. Rudd, Esq.                             Wallace, Jordan, Ratliff, & Brandt, LLC
Sacks Tierney P.A.                               800 Shades Creek Parkway
4250 N. Drinkwater Blvd                          Suite 400
Fourth Floor                                     Birmingham, AL 35209
Scottsdale, AZ 85251                             jklinowski@wallacejordan.com

Potential Attorney for The Bella Entities        Attorney for Persevere Produce, LLC

                                                 Mark Amendola, Esq.
Tom Coughlin, Esq.                               Martyn and Associates
Jaffe Raitt Heuer & Weiss, P.C.                  820 W. Superior Avenue, 10th Floor
2777 Franklin Road                               Cleveland, OH 44113
Suite 2500                                       mamendola@martynlawfirm.com
Southfield, MI 48034
tcoughlin@jaffelaw.com                           Attorney for Cabbage, Inc.

Attorney for Loeb Term Solutions, LLC            BMO Harris Bank, N.A.
                                                 Attn: Legal Services
Tye C. Hancock, Esq.                             1200 E Warrenville Road
Sara Thornton, Esq.                              Naperville, IL 60563
Thompson Knight
811 Main Street                                  Jason Gang, Esq.




                                               -5-
Law Office of Jason Gang, LLC     10575 North 114th Street, Suite 115
1245 Hewlett Plaza, #478          Scottsdale, Arizona 85259
Hewlett, NY 11557                 rbird@gilbertbirdlaw.com
jason@jasongang.com               Attorneys for Landlord of Phoenix Warehouse,
                                  EJM Coronado III Property, LLC
Attorney for Boaz Capital

Ryan J. Bird
Gilber Bird Law Firm, PC
                                      /s/ Tony L. Draper
                                      Tony L. Draper




                                -6-
